Citation Nr: 0019890	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation greater than zero percent for 
hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




REMAND

The veteran had active duty from May 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1994, from 
the Seattle, Washington, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for hearing loss of the right ear and assigned a 
zero percent evaluation effective from August 1993.  The 
veteran disagreed with the initial evaluation assigned.  When 
a veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Depending on the 
particular factual situation at hand, separate ratings might 
be warranted for separate periods of time, a practice known 
as "staged" rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board remanded the claim in April 1997 for additional 
development to include a VA audiological examination.  There 
are reports that the veteran failed to show for audiological 
appointments scheduled in November 1997 and in May 1998, 
although he wrote that he did not recall receiving 
notification for the examinations.  In any event, in January 
1999, he reported for a hearing aid evaluation and was seen 
in March 1999 for the issuance and fitting of hearing aids.  
The examination results of the hearing aid evaluation are not 
sufficient for rating purposes.  In that regard the results 
of speech audiometry show a speech reception threshold of 38 
decibels but they do not show the percent of speech 
discrimination.  The reference in the February 2000 
supplemental statement of the case to "38 percent 
discrimination" is incorrect and the test results can not 
properly be used to rate the hearing loss.  See 38 C.F.R. 
§ 4.85 (1999).  Thus, the Board concludes that the veteran 
should be afforded one more opportunity for a rating 
evaluation.  

Although seeking a compensable evaluation, the veteran does 
so pursuant to an original grant of service connection.  
Under the provisions of 38 C.F.R. § 3.655(b) (1999), when a 
veteran fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a) (1999). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded a VA 
audiological examination for rating 
purposes.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  The RO should inform the veteran of 
the importance of reporting for the VA 
audiological examination that, under 38 
C.F.R. § 3.655 (1999), his claim will be 
rated on the evidence of record if he 
fails to report without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for an 
increased rating, using the old and 
revised criteria for rating hearing loss, 
to the extent, if any, that the new 
criteria are applicable in this case.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


